Citation Nr: 0622879	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel








INTRODUCTION

The veteran had active military service from February 1952 to 
January 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Togus, Maine, 
which denied the veteran's claim for an initial rating higher 
than 10 percent for tinnitus.  A prior, February 2002, RO 
decision had granted service connection for this condition 
and assigned this initial rating effective April 10, 2000.

In his appeal for a higher initial rating, the veteran is 
requesting separate 10 percent ratings for each ear.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the rating initially assigned following the 
grant of service connection, VA must consider his claim in 
this context - which includes determining whether the rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal).


FINDING OF FACT

The veteran has a 10 percent disability rating for his 
bilateral tinnitus, the maximum rating authorized under 38 
C.F.R. § 4.87, Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

The veteran is not entitled to initial separate 10 percent 
disability ratings for his bilateral tinnitus as a matter of 
law.  38 U.S.C.A. §1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, DC 6260 (in effect prior to and as of 
June 13, 2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Furthermore, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court/CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" (including a claim for a higher initial rating 
for a just service-connected disability), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice  of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as  reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this particular case, however, notwithstanding the general 
provisions of the VCAA and its attendant duty to notify and 
assist, the claim on appeal may be resolved entirely through 
reference to and application of the pertinent sources of VA 
law on the availability of separate compensable ratings for 
bilateral tinnitus.  This primarily involves applying the 
recent decision of the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006) upholding as reasonable VA's 
construction of the regulation at issue, 38 C.F.R. § 4.87, DC 
6260 (as in effect prior to June 13, 2003), that this 
provision did not authorize the award of separate compensable 
ratings for bilateral tinnitus.  There is no indication that 
additional development of the evidence would assist the 
veteran in substantiating his claim, and this is true 
irrespective of whether the evidence establishes that his 
tinnitus is perceived as unilateral or bilateral.  Since the 
outcome of his claim is based upon a matter of interpretation 
of the law, and not the factual circumstances presented, the 
VCAA does not apply in this case.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) ("Where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision, the case 
should not be remanded for development that could not 
possibly change  the outcome of the decision.").  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Hence, the veteran's 
claim may be fairly adjudicated on its merits based upon the 
current record.

As mentioned, the veteran wants separate compensable ratings 
for his tinnitus on the basis that a previous version of the 
regulation for rating this condition, in effect prior to June 
2003 -- also the regulation under which the RO assigned 
the initial 10 percent rating (in the January 2003 rating 
decision at issue), authorized separate disability ratings 
for each ear.  This regulation, DC 6260, was revised 
effective June 13, 2003 to expressly provide that only a 
single 10 percent evaluation is to be assigned for tinnitus, 
irrespective of whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 
6260, Note 2 (2003).



The veteran's representative contends that, because the 
veteran's claim for separate ratings was filed in January 
2003, prior to the revised regulation taking effect in June 
2003, the Board must apply the law in effect prior to this 
change because it did not expressly prohibit the assignment 
of separate 10 percent ratings for tinnitus in each ear.

Generally, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, VA must first 
determine whether the statute or regulation identifies 
the types of claims to which it applies.  Where that statute 
or regulation is silent, VA must determine whether applying 
the new provision to claims that were pending when it took 
effect would produce genuinely retroactive effects.  If so, 
VA ordinarily should not apply the new provision to the 
claim.  If there are no resulting retroactive effects, VA 
ordinarily must apply the new provision -- however, at no 
point prior to the effective date of that provision.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).  The issuance of VAOPGCPREC 7-2003 followed the 
decision of the Federal Circuit in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), which expressly overruled the 
Court's holding in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) to the extent it conflicted with the precedents of the 
Supreme Court and the Federal Circuit, inasmuch as Karnas had 
permitted the retroactive application of a statute or 
regulation that did not expressly provide for retroactive 
application.  The former statute or regulation, on the other 
hand, if more favorable, may be applied prospectively without 
any such limitations as to the effective date of issuance of 
the revised criteria.  



The change to DC 6260 effective in June 2003 did not provide 
for retroactive application.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  Thus, for the period since the June 2003 
revision in the regulation expressly prohibiting the 
assignment of separate ratings for each ear, the veteran's 
claim must be denied.

There remains for consideration, however, whether the veteran 
at least is entitled to application of the prior version of 
this regulation for the months of eligibility preceding the 
June 2003 amendments.  Furthermore, the original criteria 
effective prior to June 13, 2003 under the old DC 6260 also 
may be applied prospectively in the adjudication of his claim 
subsequent to June 2003, if warranting a more favorable 
result.  Unfortunately, though, his claim must be denied even 
considering the former version of DC 6260.

The determinative issue is whether the version of the rating 
criteria for tinnitus from prior to June 13, 2003, has 
provided a potential basis for separate compensable ratings 
at any point since the effective date of the grant of service 
connection in April 2000, and even following the June 2003 
regulatory revision.  In proceeding with the consideration 
and adjudication of the veteran's claim, it should be noted 
at the outset that there have been several recent 
developments in the law that directly pertain to the 
potential availability of separate 10 percent ratings for 
bilateral tinnitus, and that warrant preliminary discussion.  

In April 2005, the Court issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), which reversed a decision 
of the Board that had concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA subsequently appealed the Court's decision 
in Smith to the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that may ultimately be overturned on appeal, 
the Secretary imposed a temporary stay at the Board on the 
adjudication of tinnitus claims affected by the Smith 
decision during the time period that the appeal to the 
Federal Circuit was pending.  The specific claims affected by 
the stay included:  (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, DC 6260.  
Since this case at hand involves the first situation 
described above, adjudication of the veteran's claim at the 
Board was therefore deferred.  

More recently, however, the Federal Circuit reversed the 
Court's decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

Presently, in deciding the veteran's claim on the merits, 
review of the relevant legal history as to interpretation of 
the VA rating schedule should consist of, initially, 
the precedential opinion of VA's Office of General Counsel 
set forth in May 2003 that specifically addressed the issue 
of separate compensable ratings for bilateral tinnitus.  The 
General Counsel held that DC 6260, as in effect prior to June 
2003, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-2003 (May 23, 
2003).  Precedential opinions of VA's General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 19.5 (2005); see also Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).

38 C.F.R. § 4.25(b) provides that, except as otherwise 
provided in the Rating Schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, 
multiple sclerosis, cerebrovascular accident, etc., are to be 
rated separately, as are all other disabling conditions, if 
any.  See also Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25(b) (2005).  The issue is, therefore, whether 
bilateral tinnitus constitutes two separate disabilities that 
are eligible for separate ratings.

In addition, the assignment of separate ratings is dependent 
on a finding that the disease entity causes distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2005); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03, the General 
Counsel noted that tinnitus is the perception of sound in the 
absence of any external stimulus.  Citing The Merck Manual 
665 (17th ed. 1999).  VA also discussed the nature of 
tinnitus in the proposed amendment to DC 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a precursor 
of subjective tinnitus.  It is theorized 
that in true tinnitus the brain creates 
phantom sensations to replace missing 
inputs from the damaged inner ear, similar 
to the brain's creation of phantom pain in 
amputated limbs.  (Diseases  of the Ear, 
H. Ludman, and T. Wright, 6th ed., chapter 
11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research    
8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus, Allyn and Bacon, 
1995, J. Vernon and A. Moller (Eds)).  
True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for health care providers.  The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that tinnitus 
was generated in the inner ear, but this 
is not the case.  It further states that 
damage in the inner ear may be a precursor 
for subjective tinnitus, but that 
subjective tinnitus is generated within 
the central auditory pathways.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
68 Fed. Reg. 25,822 (May 14, 2003).

The medical treatise evidence documented in the Federal 
Register shows, as explained above, that tinnitus is a single 
disease entity manifested in a single disability, regardless 
of whether it is perceived as being in one ear, both ears, or 
in the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and left ear is inappropriate.  The application of 38 
C.F.R. § 4.25(b) does not, therefore, provide a basis for 
assigning separate ratings for bilateral tinnitus.



The Board sees that, in his November 2003 notice of 
disagreement (NOD) filed in response to the RO's denial of 
separate compensable percentage ratings, the veteran's 
representative alleged that the veteran's bilateral tinnitus 
was of the nature that it actually involved two unique 
identifiable medical conditions, of each ear, potentially 
affecting the inner ear, to therefore support separate 
disability ratings under 38 C.F.R. § 4.25(b).  The 
representative further requested that the veteran undergo a 
VA audiology examination to obtain an opinion to confirm 
whether this was correct regarding his tinnitus.  

Pertaining to this contention that the veteran's tinnitus is 
due to organic dysfunction within both ears, separately, such 
a condition would be in direct contrast to the (subjective) 
tinnitus originating from within the brain's own perceptions, 
which clearly constitutes a single disability for VA purposes 
-- and instead represents a condition that is substantially 
similar to the "objective tinnitus" described in VAOPGCPREC 
2-2003 medically defined as having a definite cause that 
generates the sound, such as vascular or muscular disorders.  
As further explained in VAOPGCPREC 2-2003, this type of 
disability generally is evaluated as part of the underlying 
condition causing it.  A higher rating might then be 
available based a diagnostic code other than DC 6260 -- but 
significantly, that is not the basis of entitlement alleged 
here, nor would the diagnosis of objective tinnitus help 
provide for separate ratings under DC 6260 for the underlying 
tinnitus, in and of itself.  In any event, the record 
includes the opinion of a February 2002 VA examiner that the 
veteran's tinnitus was etiologically related to a hearing 
loss condition, which suggests that his tinnitus was most 
likely of the subjective kind considered to be a single 
disability.  Also, to the extent that tinnitus could be 
related to pathology of the inner ear, as the above-
referenced medical treatise evidence sets forth, while damage 
to the inner ear may be a precursor of subjective tinnitus, 
that condition as a general matter is considered to have an 
origin in the mechanisms of audiological perception, rather 
than directly from the inner ear itself.



The determination that § 4.87, DC 6260, does not support the 
assignment of separate ratings is further supported by the 
regulatory scheme that forms the basis for evaluating the 
severity of a service-connected disability.  Disability 
ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The basis of disability evaluations is the 
ability to function under the ordinary conditions of daily 
life, including employment.  Regardless of the location of 
the disability, evaluations are based upon lack of usefulness 
of these body parts or systems.  38 C.F.R. § 4.10.  

The VA Rating Schedule does provide for separate ratings for 
a single disease entity that has multiple manifestations.  
For example, several of the diagnostic codes pertaining to 
the feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that affects both 
feet, rather than just one foot, results in additional 
functional limitations in terms of the ability to ambulate. 
Having tinnitus in both ears, however, does not result in 
significantly greater impact on the functioning of the 
auditory system, in comparison to having tinnitus in only one 
ear.

Pursuant to the phrase in 38 C.F.R. § 4.25(b) "except as 
otherwise provided," a single rating for multiple 
manifestations of the same disease entity can be applied only 
if the diagnostic code so specifies.  For instance, some of 
the diagnostic codes pertaining to the feet provide that the 
same rating applies regardless of unilateral or bilateral 
involvement.  The Board notes, however, that that lack of 
distinction applies to disabilities warranting the minimum 10 
percent rating, indicating the disability is of insufficient 
severity to warrant distinct ratings for unilateral or 
bilateral involvement.

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus the Board need not look so far as the 
diagnostic codes pertaining to the feet; the diagnostic codes 
pertaining to the auditory system specify the situations in 
which separate ratings are applicable, depending on 
unilateral or bilateral manifestations.  For example, the 
rating for hearing loss is dependent on whether there is 
hearing impairment in both ears or only one ear.  In 
addition, DC 6207 provides a 30 percent rating for the 
complete loss of one auricle, and a 50 percent rating for the 
complete loss of both auricles. None of the remaining 
diagnostic codes pertaining to the auditory system provide 
for unilateral versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor. See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes). The Supreme Court also held in Brown, 
however, that "[a]mbiguity is a creature not of definitional 
possibilities but of statutory context. . ."  Brown, 513 
U.S. at 118 (citations omitted).  By reading the rating 
criteria for DC 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 10 
percent ratings cannot be assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, DC 6260 (2002).  The 
diagnostic code does not distinguish between tinnitus that is 
perceived in one ear, both ears, or within the head.  Other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement (DC 6100 for hearing loss, and DC 6207 
for loss of auricle).  Because some of the diagnostic codes 
pertaining to the auditory system distinguish between 
unilateral and bilateral involvement, it is apparent from the 
regulation that the omission of that language from DC 6260 
was intentional. This interpretation of the diagnostic code 
is not in conflict with 38 C.F.R. § 4.25(b) because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.



Accordingly, when taking into consideration the provisions of 
VA's rating schedule for evaluating the manifestation of a 
service-connected disability as a condition that is 
distinctive in nature, and not demonstrative of separate 
conditions -- and to include reading 38 C.F.R. § 4.87, DC 
6260 in the context of the remaining diagnostic codes 
pertaining to the auditory system, that diagnostic code 
clearly indicates that a 10 percent rating applies to 
recurrent tinnitus, whether involvement is unilateral or 
bilateral.  Moreover, the recent decision of the Federal 
Circuit in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) 
upheld this interpretation of the regulation by VA, that 
there is no conclusive basis upon which separate compensable 
ratings for tinnitus can reasonably be awarded.  

In view of the above, the Board concludes that the version of 
DC 6260 in effect prior to June 2003 precludes an evaluation 
in excess of a single 10 percent rating  for tinnitus.  As 
such, the veteran's claim for separate 10 percent ratings for 
each ear for his service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  Since 
the higher rating sought is not legally permitted on any 
basis under DC 6260, whether considering the former or 
revised version, it also follows that the veteran cannot 
receive a staged rating per the Fenderson decision.  Where, 
as here, the disposition of this claim is based on the law, 
and not the facts  of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for initial separate 10 percent disability ratings 
for bilateral tinnitus is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


